DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claim(s) 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant’s corrections filed 08/10/2022 with respect to claim objections for claim(s) 4, 16, and 24 made on 05/10/2022 has been considered and the objection to the claims is withdrawn.
 	Applicant’s amendment filed 08/10/2022 with respect to the double patenting rejection for claim(s) 1, 6, 11-12, 17, 22, 27-28, and 30 made on 05/10/2022 has been considered and the double patenting rejection to the claims is withdrawn because the claims are no longer obvious variations of the claim(s) 1, 14, 16-18, 23, 27-28, and 30 of co-pending Application No. 17/105349 in view of Muthuswamy et al. (EP 3528408 A1).
	 Applicant’s amendment filed 08/10/2022 with respect to the double patenting rejection for claim(s) 1, 3, 11-12, 17, 22, 27-28, and 30 made on 05/10/2022 has been considered and the double patenting rejection to the claims is withdrawn because the claims are no longer obvious variations of the claim(s) 1-4, 19, 23-24, and 28-30 of co-pending Application No. 17/121642 in view of Muthuswamy et al. (EP 3528408 A1).
	Applicant's arguments filed 08/10/2022 with respect to claim(s) 1, 17, 22, and 28 have been considered but are moot in view of the new ground(s) of rejection. In response to the amendments filed 08/10/2022, the Examiner changes the previous 102(a)(1) rejection as being anticipated by Muthuswamy et al. (EP 3528408 A1) into a 103 rejection as being unpatentable over Muthuswamy in view of Kong et al. (US 2016/0242233 A1). Therefore, the arguments regarding the 102 rejection and the 103 rejection based on Muthuswamy in view of Lee et al. (US 2016/0227599 A1) on pgs. 10-12 are moot.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-7, 11, 14, and 17-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy et al. (EP 3528408 A1) in view of Kong et al. (US 2016/0242233 A1).

Regarding claim 1, Muthuswamy discloses A method for wireless communication in a wireless local area network (WLAN) ([0022], [0061]: wireless communication between BTS and CPE in Wi-Fi), comprising:
transmitting a first packet from a first WLAN device to a second WLAN device via a wireless channel (Fig. 4, [0036]-[0037]: step 404, CPE (=first WLAN device) transmits a single airframe packet (=first packet) to the BTS (=second WLAN device). Fig. 1, [0018], [0035]: communication link, i.e., wireless connection (=wireless channel), between CPE and BTS), wherein the first packet includes a plurality of link adaptation test portions generated using a corresponding plurality of transmission rate options ([0037]: the single airframe packet includes a plurality of probe packets (=link adaptation test portions). [0036]: the plurality of probe packets are sent at a set of probe MCSs based on static MCS probe table 3. Table 3: different probe MCS correspond to different probe throughput (Mbps) (=transmission rate options). [0016], [0018], [0023]: CPE and BTS are in L2 network and perform link adaptation by adapting transmission rate);
receiving, from the second WLAN device, feedback information based on the plurality of link adaptation test portions in the first packet (Fig. 4, [0038]-[0039]: step 406, CPE receives link adaptation statistic packet (=feedback information) from the BTS. The link adaptation statistic packet includes information related to the number of probe packets (=link adaptation test portions) successfully received. [0037]: probe packets are included in single airframe packet (=first packet)).
Muthuswamy does not disclose wherein the feedback information includes a field that indicates a transmission rate option, of the corresponding plurality of transmission rate options, to use for a subsequent transmission to the second WLAN device; and transmitting a subsequent packet to the second WLAN device via the wireless channel using the transmission rate option indicated by the feedback information.
However, Kong discloses in Fig. 8 and [0108] an AP (=first WLAN device) transmits an NDP (=first packet) to multiple STAs (=second WLAN device) where the NDP follows a format of a PPDU (see Fig. 7) excluding the data field, and in [0115]-[0116] the NDP includes a VHT-SIGB field comprising MCS information applied to each spatial stream that is used by each STA to estimate one or more optimal MCSs and to respond with MFB (MCS feedback) information (=feedback information) to the AP, and Kong further discloses wherein the feedback information includes a field that indicates a transmission rate option, of the corresponding plurality of transmission rate options, to use for a subsequent transmission to the second WLAN device (Fig. 8, [0115]-[0117]: the MFB information specifies one or more optimal MCSs for each spatial stream based on the MCS information in the VHT-SIGB field so that the AP can select and use a specified MCS for a next transmission); and 
transmitting a subsequent packet to the second WLAN device via the wireless channel using the transmission rate option indicated by the feedback information (Fig. 8, [0117]: for the next transmission to the plurality of STAs, the AP can select and use the one or more optimal MCSs based on the MFB information specifying the one or more optimal MCSs for each spatial stream, i.e., for STA4, the AP selects and uses MCS=5 for spatial stream 1 as indicated in the MFB. Fig. 1, [0059]: the AP and the STAs communicate in a wireless medium according to IEEE 802.11 standard).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the link adaptation statistic packet, as taught by Muthuswamy, to be MFB information specifying one or more optimal MCSs for each spatial stream so that the AP can select and use the specified MCS for a next transmission, as taught by Kong.
Doing so allows the AP to determine whether to make a system processing rate highest at the next transmission or whether to allocate spatial streams to each STA as fairly as can be possible by taking account of fairness among STAs (Kong: [0117]).

Regarding claim 22, Muthuswamy discloses An apparatus of a first wireless local area network (WLAN) device ([0022], [0061]: wireless communication between BTS and CPE (=first WLAN device) in Wi-Fi), comprising:
at least one processor communicatively coupled with at least one modem and configured to (Fig. 9, [0055]: processor 904 is coupled to network interface 916 which employs IEEE 802.11 protocols to connect to wireless network):
output a first packet for transmission from the first WLAN device to a second WLAN device via a wireless channel (Fig. 4, [0036]-[0037]: step 404, CPE (=first WLAN device) transmits a single airframe packet (=first packet) to the BTS (=second WLAN device). Fig. 1, [0018], [0035]: communication link, i.e., wireless connection (=wireless channel), between CPE and BTS), wherein the first packet includes a plurality of link adaptation test portions generated using a corresponding plurality of transmission rate options ([0037]: the single airframe packet includes a plurality of probe packets (=link adaptation test portions). [0036]: the plurality of probe packets are sent at a set of probe MCSs based on static MCS probe table 3. Table 3: different probe MCS correspond to different probe throughput (Mbps) (=transmission rate options). [0016], [0018], [0023]: CPE and BTS are in L2 network and perform link adaptation by adapting transmission rate); 
obtain, from the second WLAN device, feedback information based on the plurality of link adaptation test portions in the first packet (Fig. 4, [0038]-[0039]: step 406, CPE receives link adaptation statistic packet (=feedback information) from the BTS. The link adaptation statistic packet includes information related to the number of probe packets (=link adaptation test portions) successfully received. [0037]: probe packets are included in single airframe packet (=first packet)).
Muthuswamy does not disclose wherein the feedback information includes a field that indicates a transmission rate option, of the corresponding plurality of transmission rate options, to use for a subsequent transmission to the second WLAN device; and transmit a subsequent packet to the second WLAN device via the wireless channel using the transmission rate option indicated by the feedback information.
However, Kong discloses in Fig. 8 and [0108] an AP (=first WLAN device) transmits an NDP (=first packet) to multiple STAs (=second WLAN device) where the NDP follows a format of a PPDU (see Fig. 7) excluding the data field, and in [0115]-[0116] the NDP includes a VHT-SIGB field comprising MCS information applied to each spatial stream that is used by each STA to estimate one or more optimal MCSs and to respond with MFB (MCS feedback) information (=feedback information) to the AP, and Kong further discloses wherein the feedback information includes a field that indicates a transmission rate option, of the corresponding plurality of transmission rate options, to use for a subsequent transmission to the second WLAN device (Fig. 8, [0115]-[0117]: the MFB information specifies one or more optimal MCSs for each spatial stream based on the MCS information in the VHT-SIGB field so that the AP can select and use a specified MCS for a next transmission); and 
transmit a subsequent packet to the second WLAN device via the wireless channel using the transmission rate option indicated by the feedback information (Fig. 8, [0117]: for the next transmission to the plurality of STAs, the AP can select and use the one or more optimal MCSs based on the MFB information specifying the one or more optimal MCSs for each spatial stream, i.e., for STA4, the AP selects and uses MCS=5 for spatial stream 1 as indicated in the MFB. Fig. 1, [0059]: the AP and the STAs communicate in a wireless medium according to IEEE 802.11 standard).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the link adaptation statistic packet, as taught by Muthuswamy, to be MFB information specifying one or more optimal MCSs for each spatial stream so that the AP can select and use the specified MCS for a next transmission, as taught by Kong.
Doing so allows the AP to determine whether to make a system processing rate highest at the next transmission or whether to allocate spatial streams to each STA as fairly as can be possible by taking account of fairness among STAs (Kong: [0117]).

Regarding claim(s) 2 and 23, Muthuswamy in view of Kong discloses all features of claim(s) 1 and 22 as outlined above. 
Muthuswamy discloses wherein the corresponding plurality of transmission rate options includes different modulation and coding scheme (MCS) options (table 3: the plurality of probe throughput (Mbps) (=transmission rate options) include different MCS), and
wherein the plurality of link adaptation test portions includes a first portion modulated using a first MCS and a second portion modulated using a second MCS option (table 3, [0036]: the plurality of probe packets (=link adaptation test portions) include a first probe packet sent at MCS 0 (=first portion modulated using a first MCS) and a second probe packet sent at MCS 1 (second portion modulated using a second MCS option)).

Regarding claim(s) 3, Muthuswamy in view of Kong discloses all features of claim(s) 1 as outlined above. 
Muthuswamy does not disclose, but Kong discloses wherein the first packet has a format based on a null data packet (NDP) defined for the WLAN (Fig. 8, [0108]: AP transmits an NDP to STAs, wherein the NDP follows the format of a PPDU excluding the data field. Fig. 7, [0103]: the PPDU has the format as shown in Fig. 7 and includes multiple spatial streams. [0116]: the multiple spatial streams have an applied MCS that are indicated by a VHT-SIGB field of an NDP. [0097]: link adaptation procedure in a WLAN system supporting MU-MIMO transmission can be realized by using a PPDU or a NDP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single airframe packet including a plurality of probe packets sent as a set of probe MCSs, as taught by Muthuswamy, to be an NDP with multiple spatial streams applied with MCSs, as taught by Kong.
Doing so allows the STA to perform channel estimation based on LTF included in the NDP and provide link adaptation method (Kong: [0107]-[0108]) and realize a link adaptation procedure in a WLAN system supporting MU-MIMO transmission (Kong: [0097]).

Regarding claim(s) 4 and 24, Muthuswamy in view of Kong discloses all features of claim(s) 1 and 22 as outlined above. 
Muthuswamy does not disclose, but Kong discloses wherein the first packet includes an indication to cause the second WLAN device to receive the plurality of link adaptation test portions using the corresponding plurality of transmission rate options and provide the feedback information based on the plurality of link adaptation test portions ([0082]: TXVECTOR parameters provide control information for a PPDU and are used by a receiving STA to interpret the PPDU that includes a VHT-SIGB field 570. [0090], [0093]-[0094]: the VHT-SIGB field 570 includes control information, i.e., MCS information, for each STA necessary for receiving the PPDU. [0115]-[0116]: the VHT-SIGB field is used by a STA to interpret the MCSs that have been applied to each allocated spatial stream and provide MCS feedback (MFB) information based on the spatial streams that have applied MCSs. The VHT-SIGB field is included in an NDP. [0108]: the NDP follows the format of a PPDU excluding the data field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single airframe packet including a plurality of probe packets sent at a set of probe MCSc, as taught by Muthuswamy, to include information about the MCS applied to spatial streams so that the receiving STA can interpret the information and provide MFB information, as taught by Kong.
Doing so allows the STA to obtain information related to MCS through interpretation of the VHT-SIGB field (Kong: [0115]) and allows the AP to determine whether to make a system processing rate highest at the next transmission or whether to allocate spatial streams to each STA as fairly as possible by taking account of fairness among STAs based on the MFB information from the STAs (Kong: [0117]). 

Regarding claim(s) 5 and 25, Muthuswamy in view of Kong discloses all features of claim(s) 1 and 22 as outlined above. 
Muthuswamy does not disclose, but Kong discloses wherein the first packet is a dedicated link adaptation test packet having a format specified by a link adaptation protocol (Fig. 8, [0108]: an NDP (=first packet) follows the format of a PPDU excluding the data field specified by the link adaptation method based on NDP that comprises the AP transmitting the NDP and the STAs responding with MCSs (=link adaptation protocol). Fig. 7, [0103]: the PPDU has the format as shown in Fig. 7 and includes multiple spatial streams. [0116]: the multiple spatial streams have an applied MCS that are indicated by a VHT-SIGB field of an NDP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the single airframe packet including a plurality of probe packets sent at a set of probe MCSc, as taught by Muthuswamy, to have a format of a PPDU excluding the data field specified by the link adaptation method based on NDP, as taught by Kong.
Doing so allows the STA to perform channel estimation based on LTF included in the NDP and provide link adaptation method (Kong: [0107]-[0108]) and realize a link adaptation procedure in a WLAN system supporting MU-MIMO transmission (Kong: [0097]).

Regarding claim(s) 6 and 26, Muthuswamy in view of Kong discloses all features of claim(s) 1 and 22 as outlined above. 
Muthuswamy does not disclose, but Kong discloses wherein the first packet includes upper layer data for the second WLAN device in addition to the plurality of link adaptation test portions (Fig. 5, [0082]: a PPDU includes control information provided by TXVECTOR parameters received from the MAC layer (=upper layer data) that is used by a receiving STA (=second WLAN device) for interpreting of the PPDU. [0087], [0089]: the VHT-SIGA field 540 includes control information needed for STAs receiving the PPDU to interpret the PPDU, i.e., information, such as MCS, about spatial streams allocated to STAs. Based on Fig. 8, there are multiple spatial streams in the PPDU. [0115]-[0116]: allocated spatial streams have applied MCSs (=plurality of link adaptation test portions) and STAs provide MCS feedback (MFB) information based on the spatial streams that have applied MCSs. [0108]: the NDP (=first packet) follows the format of a PPDU excluding the data field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the single airframe packet including a plurality of probe packets sent at a set of probe MCSc, as taught by Muthuswamy, to include control information provided by TXVECTOR parameters from the MAC layer, as taught by Kong.
Doing so allows the receiving STA to interpret the PPDU and by extension the NDP (Kong: [0082], [0108]).

Regarding claim(s) 7, Muthuswamy in view of Kong discloses all features of claim(s) 6 as outlined above. 
Muthuswamy does not disclose, but Kong discloses wherein the upper layer data is included in a separate portion of the first packet that is different from the plurality of link adaptation test portions (Fig. 5, [0082]: a PPDU includes a VHT-SIGA field 540 and control information provided by TXVECTOR parameters received from the MAC layer (=upper layer data). [0087], [0089]: the VHT-SIGA field 540 includes control information needed for STAs receiving the PPDU to interpret the PPDU, i.e., information, such as MCS, about spatial streams allocated to STAs. Based on Fig. 8, there are multiple spatial streams and a single VHT-SIGA field in the PPDU. [0108]: the NDP (=first packet) follows the format of a PPDU excluding the data field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the single airframe packet including a plurality of probe packets sent at a set of probe MCSc, as taught by Muthuswamy, to include control information provided by TXVECTOR parameters from the MAC layer in a VHT-SIGA field that is different from the multiple spatial streams with applied MCSs, as taught by Kong.
Doing so allows the receiving STA to interpret the PPDU and by extension the NDP (Kong: [0082], [0108]).

Regarding claim(s) 11, Muthuswamy in view of Kong discloses all features of claim(s) 1 as outlined above. 
Muthuswamy does not disclose, but Kong discloses wherein the transmission rate option indicated by the feedback information is selected by the second WLAN device (Fig. 8, [0116]: the MFB information includes one or more optimal MCSs for each spatial stream, wherein the one or more optimal MCSs are selected by the STAs, i.e., STA4 selects MCS=5 for spatial stream 1 and indicates the selected MCS in the MFB information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the link adaptation statistic packet, as taught by Muthuswamy, to be MFB information specifying one or more optimal MCSs for each spatial stream selected by the STAs, as taught by Kong.
Doing so allows the AP to determine whether to make a system processing rate highest at the next transmission or whether to allocate spatial streams to each STA as fairly as can be possible by taking account of fairness among STAs (Kong: [0117]).

Regarding claim(s) 14, Muthuswamy discloses all features of claim(s) 1 as outlined above. 
Muthuswamy does not disclose, but Kong discloses wherein receiving the feedback information includes receiving an acknowledgement (ACK) message in response to the first packet ([0100]: AP receives a block ACK (BA) frame from a STA, wherein the BA frame includes MCS feedback (MFB) information in response to the PPDU. [0108], [0116]: an NDP (=first packet) can also be used which follows the format of the PPDU to obtain MCS feedback information from the STA), wherein the ACK message includes a field populated with the feedback information ([0100]: MFB information is included in the BA frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the link adaptation statistic packet, as taught by Muthuswamy, to be included in a BA frame that is transmitted in response to receiving an NDP, as taught by Kong.
Doing so provides link adaptation where each STA can perform channel estimation and transmit the information in a BA frame (Kong: [0100]).

Regarding claim(s) 27, Muthuswamy in view of Kong discloses all features of claim(s) 22 as outlined above. 
Muthuswamy discloses further comprising:
at least one transceiver coupled to the at least one modem (Fig. 9, [0054]: transceiver 912 coupled to network interface 916 via processor 904);
a plurality of antennas coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver ([0054]: transceiver 912 includes antenna for providing communication. Fig. 2b: transceiver 206 includes a plurality of antennas); and
a housing that encompasses the at least one modem, the at least one processor, the at least one transceiver and at least a portion of the plurality of antennas (Fig. 9: computer system 902 houses network interface 916, processor 904, and transceiver 912 that includes one or more antennas).

Regarding claim 17, Muthuswamy discloses A method for wireless communication in a wireless local area network (WLAN) ([0022], [0061]: wireless communication between BTS and CPE in Wi-Fi), comprising:
receiving, at a second WLAN device from a first WLAN device via a wireless channel, a first packet that includes a plurality of link adaptation test portions generated using a corresponding plurality of transmission rate options (Fig. 4, [0036]-[0037]: step 404, BTS (=second WLAN device) receives from CPE (=first WLAN device) a single airframe packet (=first packet). Fig. 1, [0018], [0035]: communication link, i.e., wireless connection (=wireless channel), between CPE and BTS. The single airframe packet includes a plurality of probe packets (=link adaptation test portions). [0036]: the plurality of probe packets are sent at a set of probe MCSs based on static MCS probe table 3. Table 3: different probe MCS correspond to different probe throughput (Mbps) (=transmission rate options). [0016], [0018], [0023]: CPE and BTS are in L2 network and perform link adaptation by adapting transmission rate);
transmitting feedback information to the first WLAN device based on the plurality of link adaptation test portions in the first packet (Fig. 4, [0038]-[0039]: step 406, BTS transmits to the CPE (=first WLAN device) a link adaptation statistic packet (=feedback information). [0039]: the link adaptation statistic packet includes information related to the number of probe packets (=link adaptation test portions) successfully received. [0037]: probe packets are included in single airframe packet (=first packet)). 
Muthuswamy does not disclose the feedback information including a field that indicates a transmission rate option, of the corresponding plurality of transmission rate options, to use for a subsequent transmission to the second WLAN device.
However, Kong discloses in Fig. 8 and [0108] an AP (=first WLAN device) transmits an NDP (=first packet) to multiple STAs (=second WLAN device) where the NDP follows a format of a PPDU (see Fig. 7) excluding the data field, and in [0115]-[0116] the NDP includes a VHT-SIGB field comprising MCS information applied to each spatial stream that is used by each STA to estimate one or more optimal MCSs and to respond with MFB (MCS feedback) information (=feedback information) to the AP, and Kong further discloses the feedback information including a field that indicates a transmission rate option, of the corresponding plurality of transmission rate options, to use for a subsequent transmission to the second WLAN device (Fig. 8, [0115]-[0117]: the MFB information specifies one or more optimal MCSs for each spatial stream based on the MCS information in the VHT-SIGB field so that the AP can select and use a specified MCS for a next transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the link adaptation statistic packet, as taught by Muthuswamy, to be MFB information specifying one or more optimal MCSs for each spatial stream so that the AP can select and use the specified MCS for a next transmission, as taught by Kong.
Doing so allows the AP to determine whether to make a system processing rate highest at the next transmission or whether to allocate spatial streams to each STA as fairly as can be possible by taking account of fairness among STAs (Kong: [0117]).

Regarding claim 28, Muthuswamy discloses An apparatus of a second wireless local area network (WLAN) device ([0022], [0061]: wireless communication between BTS (=second WLAN device) and CPE in Wi-Fi), comprising:
at least one processor communicatively coupled with at least one modem and configured to (Fig. 9, [0055]: processor 904 is coupled to network interface 916 which employs IEEE 802.11 protocols to connect to wireless network):
obtain, from a first WLAN device via a wireless channel, a first packet that includes a plurality of link adaptation test portions generated using a corresponding plurality of transmission rate options (Fig. 4, [0036]-[0037]: step 404, BTS receives from CPE (=first WLAN device) a single airframe packet (=first packet). Fig. 1, [0018], [0035]: communication link, i.e., wireless connection (=wireless channel), between CPE and BTS. The single airframe packet includes a plurality of probe packets (=link adaptation test portions). [0036]: the plurality of probe packets are sent at a set of probe MCSs based on static MCS probe table 3. Table 3: different probe MCS correspond to different probe throughput (Mbps) (=transmission rate options). [0016], [0018], [0023]: CPE and BTS are in L2 network and perform link adaptation by adapting transmission rate); and
output feedback information for transmission to the first WLAN device based on the plurality of link adaptation test portions in the first packet (Fig. 4, [0038]-[0039]: step 406, BTS transmits to the CPE (=first WLAN device) a link adaptation statistic packet (=feedback information). [0039]: the link adaptation statistic packet includes information related to the number of probe packets (=link adaptation test portions) successfully received. [0037]: probe packets are included in single airframe packet (=first packet)).
Muthuswamy does not disclose the feedback information including a field that indicates a transmission rate option, of the corresponding plurality of transmission rate options, to use for a subsequent transmission to the second WLAN device.
However, Kong discloses in Fig. 8 and [0108] an AP (=first WLAN device) transmits an NDP (=first packet) to multiple STAs (=second WLAN device) where the NDP follows a format of a PPDU (see Fig. 7) excluding the data field, and in [0115]-[0116] the NDP includes a VHT-SIGB field comprising MCS information applied to each spatial stream that is used by each STA to estimate one or more optimal MCSs and to respond with MFB (MCS feedback) information (=feedback information) to the AP, and Kong further discloses the feedback information including a field that indicates a transmission rate option, of the corresponding plurality of transmission rate options, to use for a subsequent transmission to the second WLAN device (Fig. 8, [0115]-[0117]: the MFB information specifies one or more optimal MCSs for each spatial stream based on the MCS information in the VHT-SIGB field so that the AP can select and use a specified MCS for a next transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the link adaptation statistic packet, as taught by Muthuswamy, to be MFB information specifying one or more optimal MCSs for each spatial stream so that the AP can select and use the specified MCS for a next transmission, as taught by Kong.
Doing so allows the AP to determine whether to make a system processing rate highest at the next transmission or whether to allocate spatial streams to each STA as fairly as can be possible by taking account of fairness among STAs (Kong: [0117]).

Regarding claim(s) 18 and 29, Muthuswamy in view of Kong discloses all features of claim(s) 17 and 28 as outlined above. 
Muthuswamy discloses wherein the corresponding plurality of transmission rate options includes different modulation and coding scheme (MCS) options (table 3: the plurality of probe throughput (Mbps) (=transmission rate options) include different MCS), and
wherein the plurality of link adaptation test portions includes a first portion modulated using a first MCS and a second portion modulated using a second MCS option (table 3, [0036]: the plurality of probe packets (=link adaptation test portions) include a first probe packet sent at MCS 0 (=first portion modulated using a first MCS) and a second probe packet sent at MCS 1 (second portion modulated using a second MCS option)).

Regarding claim(s) 19, Muthuswamy in view of Kong discloses all features of claim(s) 18 as outlined above. 
Muthuswamy does not disclose, but Kong discloses further comprising:
determining one or more first link quality metrics based on the first portion of the first packet (Fig. 7, [0103]: PPDU includes multiple spatial streams. [0108]: the NDP (=first packet) follows the format of a PPDU excluding the data field. Fig. 8, [0108]: STA performs channel estimation for each spatial stream, i.e., spatial stream 1 (=first portion) has MCS=5. [0116]: each spatial stream has an applied MCS and the STA estimates the optimal MCS. [0100], [0102]: the MCS feedback information is related to channel estimation); and
determining one or more second link quality metrics based on the second portion of the first (Fig. 7, [0103]: PPDU includes multiple spatial streams. [0108]: the NDP (=first packet) follows the format of a PPDU excluding the data field. Fig. 8, [0108]: STA performs channel estimation for each spatial stream, i.e., spatial stream 2 (=second portion) has MCS=4. [0116]: each spatial stream has an applied MCS and the STA estimates the optimal MCS. [0100], [0102]: the MCS feedback information is related to channel estimation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the BTS, as taught by Muthuswamy, to estimate the channel, i.e., the MCS, of each spatial stream of an NDP, as taught by Kong.
Doing so allows the STA to provide MCS feedback information (Kong: [0100], 0102]) which allows the AP to determine whether to make a system processing rate highest at the next transmission or whether to allocate spatial streams to each STA as fairly as possible by taking account of fairness among STAs (Kong: [0117]).

Regarding claim(s) 20, Muthuswamy in view of Kong discloses all features of claim(s) 19 as outlined above. 
Muthuswamy does not disclose, but Kong discloses wherein the feedback information includes the one or more first link quality metrics and the one or more second link quality metrics (Fig. 8: STA provides multiple MCS feedback information, i.e., for spatial stream 1 the MCS is 5 and for spatial stream 2 the MCS is 4. [0100], [0102]: the MCS feedback information is included in a BA frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the BTS, as taught by Muthuswamy, to include the channel estimates, i.e., the MCS, of each spatial stream of an NDP in a BA frame, as taught by Kong.
Doing so allows the STA to provide MCS feedback information (Kong: [0100], 0102]) which allows the AP to determine whether to make a system processing rate highest at the next transmission or whether to allocate spatial streams to each STA as fairly as possible by taking account of fairness among STAs (Kong: [0117]).

Regarding claim(s) 21, Muthuswamy in view of Kong discloses all features of claim(s) 17 as outlined above. 
Muthuswamy does not disclose, but Kong discloses further comprising:
selecting the transmission rate option based on the plurality of link adaptation test portions in the first packet ([0116]: a STA obtains information about the number of spatial streams (=plurality of link adaptation test portions) of a PPDU and/or NDP (=first packet) allocated to itself, where each spatial stream has an applied MCS (=plurality of link adaptation test portions) as indicated by the VHT-SIGB field. The STA determines the optimal MCS based on the allocated spatial streams and transmits a MCS feedback (MFB) information to the AP based on the AP polling method. Fig. 7, [0106]: PPDU is formatted according to Fig. 7 that includes the VHT-SIGB field and the multiple spatial streams).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the BTS, as taught by Muthuswamy, to determine the optimal MCS applied to allocated spatial streams in a PPDU and/or NDP based on the AP polling method, as taught by Kong.
Doing so allows the AP to determine whether to make a system processing rate highest at the next transmission or whether to allocate spatial streams to each STA as fairly as possible by taking account of fairness among STAs (Kong: [0117]).

Regarding claim(s) 30, Muthuswamy in view of Kong discloses all features of claim(s) 28 as outlined above. 
Muthuswamy discloses further comprising:
at least one transceiver coupled to the at least one modem (Fig. 9, [0054]: transceiver 912 coupled to network interface 916 via processor 904);
a plurality of antennas coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver ([0054]: transceiver 912 includes antenna for providing communication. Fig. 2b: transceiver 206 includes a plurality of antennas); and
a housing that encompasses the at least one modem, the at least one processor, the at least one transceiver and at least a portion of the plurality of antennas (Fig. 9: computer system 902 houses network interface 916, processor 904, and transceiver 912 that includes one or more antennas).

	Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy et al. (EP 3528408 A1) in view of Kong et al. (US 2016/0242233 A1) and Taghavi Nasrabadi et al. (US 2012/0263141 A1).

Regarding claim(s) 8, Muthuswamy in view of Kong discloses all features of claim(s) 1 as outlined above. 
Muthuswamy in view of Kong does not disclose, but Taghavi Nasrabadi discloses wherein the plurality of link adaptation test portions includes a first portion that is modulated in a first set of tones of an orthogonal frequency division multiplexed (OFDM) symbol and a second portion that is modulated in a second set of tones of the OFDM symbol (Fig. 8, [0086]-[0087]: a packet comprises different portions (=plurality of link adaptation test portions) that are repeated in the frequency domain of a given time segment 804, also referred to as OFDM symbol (=same OFDM symbol), in multiple available frequency ranges 802, also referred to as tones (=first set of tones and second set of tones). The packet is modulated with a modulation scheme defining the rate of bit transmission per symbol. [0088]: the modulated portion of the packet have a decreased or increased rate. [0039]: 802.11ah protocol using OFDM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the link adaptation statistic packet, as taught by Muthuswamy, to be modulated in multiple and different tones in a given OFDM symbol, as taught by Taghavi Nasrabadi.
Doing so provides the ability to transfer more data using the same amount of communication resources, i.e., time segments, frequency ranges, etc. (Taghavi Nasrabadi: [0088]).

Regarding claim(s) 9, Muthuswamy in view of Kong discloses all features of claim(s) 1 as outlined above. 
Muthuswamy in view of Kong does not disclose, but Taghavi Nasrabadi discloses wherein the plurality of link adaptation test portions includes a first portion and a second portion of the first packet are modulated in different orthogonal frequency division multiplexed (OFDM) symbols associated with transmission of the first packet ([0087]: different portions (=plurality of link adaptation test portions includes a first portion and a second portion) of a packet (=first packet) are repeated in the time-domain and the frequency domain. The packet is modulated with a modulation scheme defining the rate of bit transmission per symbol. For example, symbols (=different OFDM symbols) are transmitted with different rates. Figs. 7-8, [0085]-[0086]: portions can be repeated in the time domain and the frequency domain, where a time segment 804 is referred to as OFDM symbol and each OFDM symbol includes multiple frequency ranges 802, also referred to as tones. [0088]: the modulated portion of the packet have a decreased or increased rate. [0039]: 802.11ah protocol using OFDM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the link adaptation statistic packet, as taught by Muthuswamy, to be modulated with different modulation schemes in different OFDM symbols, as taught by Taghavi Nasrabadi.
Doing so boosts SNR, i.e., if symbols of different rates are transmitted at the same power level, the higher the modulation rate, the lower the SNR is with respect to portions of the packet received as the power is divided among the bits sent in the symbol (Taghavi Nasrabadi: [0087]).

Regarding claim(s) 10, Muthuswamy in view of Kong discloses all features of claim(s) 1 as outlined above. 
Muthuswamy in view of Kong does not disclose, but Taghavi Nasrabadi discloses wherein the first packet includes a series of OFDM symbols (Fig. 7, [0085], [0087]: a packet (=first packet) is repeated in the time-domain and includes multiple portions. Fig. 8, [0086]: the time domain includes time segments 804 also referred to as OFDM symbols (=series of OFDM symbols)), each OFDM symbol being modulated using a different transmission rate option ([0087]: symbols of different rates are transmitted based on modulation schemes defining the rate of bit transmission per symbol. [0088]: the modulated portion of the packet have a decreased or increased rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the single airframe packet, as taught by Muthuswamy, to include multiple portions repeated in different OFDM symbols that have different rates based on modulation schemes defining the rate of bit transmission per symbol, as taught by Taghavi Nasrabadi.
Doing so boosts SNR, i.e., if symbols of different rates are transmitted at the same power level, the higher the modulation rate, the lower the SNR is with respect to portions of the packet received as the power is divided among the bits sent in the symbol (Taghavi Nasrabadi: [0087]).

	Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy et al. (EP 3528408 A1) in view of Kong et al. (US 2016/0242233 A1), Wang et al. (US 2013/0010632 A1), and Sohn et al. (US 2012/0269183 A1).

Regarding claim(s) 12, Muthuswamy in view of Kong discloses all features of claim(s) 1 as outlined above. 
Muthuswamy does not disclose wherein the feedback information includes one or more link quality metrics related to the plurality of link adaptation test portions, and the transmission rate option is selected based, at least in part, on the one or more link quality metrics.
However, Kong discloses wherein the feedback information includes one or more metrics related to the plurality of link adaptation test portions (Fig. 8, [0115]-[0117]: the MFB information includes spatial streams (=one or more metrics) and specifies one or more optimal MCS for each of the spatial streams based on the MCS information in the VHT-SIGB field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the link adaptation statistic packet, as taught by Muthuswamy, to include spatial streams and one or more optimal MCSs for each of the spatial stream, as taught by Kong.
Doing so allows the AP to determine whether to make a system processing rate highest at the next transmission or whether to allocate spatial streams to each STA as fairly as can be possible by taking account of fairness among STAs (Kong: [0117]).
Muthuswamy in view of Kong does not disclose link quality metrics, and the transmission rate option is selected based, at least in part, on the one or more link quality metrics
However, Wang discloses link quality metrics ([0034]: the MFB includes a MCS information, number of spatial streams, and SNR information (=one or more link quality metrics)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the link adaptation statistic packet, as taught by Muthuswamy, to include spatial streams and one or more optimal MCSs for each of the spatial stream, as taught by Kong, and further include SNR information, as taught by Wang.
Doing so provides accurate SNR/MCS information for all valid sub-channels and allows dynamic transmission bandwidth scheme and fast link adaptation to be executed more efficiently and more accurately (Wang: [0033]). 
Muthuswamy in view of Kong and Wang does not disclose the transmission rate option is selected based, at least in part, on the one or more link quality metrics.
However, Sohn discloses the transmission rate option is selected based, at least in part, on the one or more link quality metrics ([0089]: a STA estimates MCS information using channel information. [0131]: SNR or SINR information for each spatial stream are used to estimate MCS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the BTS, as taught by Muthuswamy, to estimate the MCS based on channel information, such as SNR or SINR, for each spatial streams, as taught by Sohn.
Doing so allows the STA to estimate the MCS based on relevant spatial stream and feed MCS information back to the AP (Sohn: [0131]), i.e., it allows the STA to detect a change and provide optimized spatial streams that has not been detected by the AP (Sohn: [0146]).

Regarding claim(s) 13, Muthuswamy in view of Kong, Wang, and Sohn discloses all features of claim(s) 12 as outlined above. 
Muthuswamy in view of Kong does not disclose, but Wang discloses wherein the one or more link quality metrics include at least one member selected from a group consisting of ([0034]: the MFB includes a MCS information, number of spatial streams, and SNR information (=one or more link quality metrics)):
a log-likelihood ratio (LLR),
a signal to noise ratio (SNR) ([0034]: the MFB includes a MCS information, number of spatial streams, and SNR information),
a signal to interference plus noise ratio (SINR), and
an error vector magnitude (EVM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the link adaptation statistic packet, as taught by Muthuswamy, to include spatial streams and one or more optimal MCSs for each of the spatial stream, as taught by Kong, and further include SNR information, as taught by Wang.
Doing so provides accurate SNR/MCS information for all valid sub-channels and allows dynamic transmission bandwidth scheme and fast link adaptation to be executed more efficiently and more accurately (Wang: [0033]).

	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy et al. (EP 3528408 A1) in view of Kong et al. (US 2016/0242233 A1) and Sakoda et al. (US 2005/0089005 A1).

Regarding claim(s) 15, Muthuswamy in view of Kong discloses all features of claim(s) 1 as outlined above. 
While Muthuswamy discloses the plurality of probe packets are MAC PDUs and go out as a single airframe packet, Muthuswamy in view of Kong does not disclose, but Sakoda discloses wherein the first packet is a request to send (RTS) packet (Fig. 5, [0194]: MSDU is multiplexed with RTS information to create a data+RTS frame. The data+RTS frame includes RTS SMH. [0210], table 5: the RTS SMH includes an RTS attribute field indicating a rate strategy. [0213], [0237]: the rate strategy is associated with transmission rate modes. Note: the RTS SMH also includes a number of data unit field to indicate the number of data units) and wherein receiving the feedback information includes receiving a clear to send (CTS) message in response to the RTS ([0235]: CTS is transmitted in response to the reception of the RTS, wherein the CTS includes a transmission rate (=feedback information)), wherein the CTS message includes a field populated with the feedback information (Fig. 5, [0225]-[0226], [0229], [0235]: CTS+ACK frame includes a rate field in the CTS SMH to indicate the transmission rate of data transmitted in response to the transmission of CTS is placed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the single airframe packet that comprises a plurality of probe packets that are MAC PDUs, as taught by Musthuswamy, to be multiplexed with RTS information to create a data-RTS frame that triggers a CTS message upon reception of the data-RTS frame, wherein the CTS frame includes a transmission rate in a rate field, as taught by Sakoda.
Doing so allows the CTS transmitting station to measure the quality of the RTS receive signal, determine and notify a transmission rate at which it can receive data (Sakoda: abstract) which provides an excellent wireless communication system (Sakoda: [0073]).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Lee et al. (US 2010/0014500 A1) – Fig. 1: mobile station selects MCS level from MCS subset and feeds back MCS level so that the base station selects the MCS level from the MCS set and applies the MCS level to a subsequent data transmission.	Nakao et al. (US 2006/0105724 A1) – Fig. 9, [0154]: 1st radio apparatus 10a transmits rate request signal + training signal in step S40, 2nd radio apparatus 10b updates and transmits rate info to 1st radio apparatus 10a so that 1st radio apparatus 10a sets the data rate based on the rate information. Fig. 4, [0130]: the set data rate is used by 1st radio apparatus 10a to send subsequent data to 2nd radio apparatus 10b. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478